White, C. J.
This is a criminal case in which the defendant asserts that the sentence of 1 year imposed by the District Court was excessive and an abuse of discretion, and that the District Court erred in accepting the defendant’s plea of guilty because it was not intelligently and voluntarily made. We affirm the judgment and sentence of the District Court.
Defendant contends that the plea was not voluntarily and intelligently made. The standard for determining the validity of guilty pleas is whether the plea represents a voluntary and intelligent choice among the alternative courses of action open to a defendant. State v. Turner, 186 Neb. 424, 183 N. W. 2d 763 (1971); State v. Simmons, 188 Neb. 365, 196 N. W. 2d 499 (1972); *655North Carolina v. Alford, 400 U. S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970). The record in this case, including the transcript and the bill of exceptions, shows that at the arraignment the defendant indicated he understood that a plea of not guilty could lead to a jury trial, while a plea of guilty could result in an immediate imposition of sentence. The nature of the penalties for the crime were explained in full and the defendant stated he understood the penalties. He admitted that no threats or promises had been made to obtain the guilty plea and that it was freely and voluntarily made because the defendant considered himself to be guilty. He admitted that he had “started to outrun the cops,” and that a chase continued from Scottsbluff, Nebraska, all the way into Wyoming. He admitted, further, that he had driven 90 miles an hour during the chase. The defendant was charged, under the statute, with unlawfully fleeing to avoid arrest. The record further indicates that counsel for the defendant stated he had gone over his rights with the defendant and that he was ready to plead to the crime charged in the information. Under the applicable standards set out above, it is apparent there is no merit to the defendant’s contention that his plea was not voluntarily and intelligently made.
The defendant assigns as error the excessiveness of the sentence. This assignment is not argued except a one-sentence statement that the defendant is a young man with no prior felony record. Unless we are to say that the assertion of these two facts automatically requires the placement of the defendant on probation, these statements alone do not support a contention of an abuse of discretion by the District Court in imposing the minimum sentence on the defendant. Moreover, the record indicates that the defendant has pleaded guilty in the District Court for Scotts Bluff County, Nebraska, to the offense of contributing to the delin*656quency of a minor under section 28-477, R. S. Supp., 1972. And it further appears that the District Court-revoked a previous suspension of execution of sentence in this case because subsequent to sentencing, the defendant attempted to escape while being accompanied to the county jail. The facts of the offense, as recited by the defendant himself, also indicate a willful, dangerous, and continued attempt to flee to avoid arrest. There is no merit to the' contention that the sentence was excessive.
The judgment of the District Court is correct and is affirmed.
Affirmed.